Cite as 2016 Ark. App. 3




                 ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                        No. CV-15-690



                                                    Opinion Delivered   January 6, 2016

   NATALIE CARROLL                        APPEAL FROM THE PULASKI
                                APPELLANT COUNTY CIRCUIT COURT,
                                          TENTH DIVISION
   V.                                     [NO. JN2013-1345]

   ARKANSAS DEPARTMENT OF      HONORABLE JOYCE WILLIAMS
   HUMAN SERVICES AND MINOR    WARREN, JUDGE
   CHILDREN
                     APPELLEES

                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED


                            BRANDON J. HARRISON, Judge

        Natalie Carroll appeals the Pulaski County Circuit Court’s decision to terminate her

parental rights to her children Z.C., N.C., R.P.1, and R.P.2. Carroll’s counsel has filed a

motion to withdraw and a no-merit brief pursuant to our rules and caselaw, stating that

there are no meritorious grounds to support an appeal. Ark. Sup. Ct. R. 6-9 (2015); Linker-

Flores v. Ark. Dep’t of Human Servs., 359 Ark. 131, 194 S.W.3d 739 (2004). Our court clerk

mailed a certified copy of counsel’s motion and brief to Carroll’s last-known address

informing her of her right to file pro se points for reversal, and Carroll has filed pro se points.

The Arkansas Department of Human Services (DHS) has responded to Carroll’s pro se

                                                1
                                  Cite as 2016 Ark. App. 3

points pursuant to Rule 6-9(i)(5). We affirm the court’s decision to terminate Carroll’s

parental rights to her four children and grant counsel’s motion to withdraw.

       We review termination of parental rights cases de novo. Cheney v. Ark. Dep’t of

Human Servs., 2012 Ark. App. 209, 396 S.W.3d 272. An order terminating parental rights

must be based upon a finding by clear and convincing evidence that the termination is in

the children’s best interest. Id. The circuit court must consider the likelihood that the

children will be adopted if the parent’s rights are terminated and the potential harm that

could be caused if the children are returned to a parent. Harper v. Ark. Dep’t of Human

Servs., 2011 Ark. App. 280, 378 S.W.3d 884. The circuit court must also find that one of

the grounds stated in the termination statute is satisfied. Id. Clear and convincing evidence

is that degree of proof that will produce in the fact-finder a firm conviction that the

allegation has been established. Pratt v. Ark. Dep’t of Human Servs., 2012 Ark. App. 399,

413 S.W.3d 261. When the burden of proving a disputed fact is by clear and convincing

evidence, we ask whether the circuit court’s finding on the disputed fact is clearly erroneous.

Id. A finding is clearly erroneous when, although there is evidence to support it, we are left

with a definite and firm conviction that a mistake has been made. Id.

       In dependency-neglect cases, if, after studying the record and researching the law,

appellant’s counsel determines that the appellant has no meritorious basis for appeal, then

counsel may file a no-merit petition and move to withdraw. Ark. Sup. Ct. R. 6-9(i)(1).

The petition must include an argument section that lists all adverse rulings that the parent

received at the circuit court level and explain why each adverse ruling is not a meritorious

ground for reversal. Ark. Sup. Ct. R. 6-9(i)(1)(A). The petition must also include an

                                              2
                                    Cite as 2016 Ark. App. 3

abstract and addendum containing all rulings adverse to the appealing parent that were made

during the hearing from which the order on appeal arose. Ark. Sup. Ct. R. 6-9(i)(1)(B).

         In this case, there were no adverse rulings apart from the circuit court’s decision to

terminate Carroll’s parental rights. Her attorney argues that there would be no merit in

challenging the sufficiency of the statutory grounds or the court’s best-interest finding. We

agree.

         The circuit court terminated Carroll’s rights on three of the statutory grounds that

DHS alleged against her—the “failure to remedy” ground, the “other factors arising”

ground, and the “aggravated circumstances” ground. We need not address all grounds

because DHS only had to prove one statutory ground to support a termination, and it did

so. The statutory ground on which we affirm the termination order is the “other factors”

ground, which states:

         [O]ther factors or issues arose subsequent to the filing of the original petition
         for dependency-neglect that demonstrate that placement of the juvenile in the
         custody of the parent is contrary to the juvenile’s health, safety, or welfare and
         that, despite the offer of appropriate family services, the parent has manifested
         the incapacity or indifference to remedy the subsequent issues or factors or
         rehabilitate the parent’s circumstances that prevent the placement of the
         juvenile in the custody of the parent.

Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) (Supp. 2015).

         The circuit court decided to terminate Carroll’s parental rights on this statutory

ground because of Carroll’s failure to complete court-ordered counseling and because of

her noncompliance with taking the medication provided to her for mental-health issues. At

the time of termination, the children had been out of Carroll’s custody for twenty-one

months. The children were removed when Carroll was arrested for child endangerment;

                                                 3
                                  Cite as 2016 Ark. App. 3

she had left three of the children unattended outside a grocery store for at least forty-five

minutes. Although Carroll was partially compliant with the case plan and used some of the

appropriate family services DHS offered to her, she was not able to demonstrate safe and

effective parenting during visits with the children, several of whom have special needs. Her

therapist and a forensic psychologist testified that Carroll’s lack of insight, unwillingness to

learn and cooperate, failure to take her prescription medication, and failure to complete the

court-ordered counseling showed that Carroll was unwilling or unable to improve her

ability to parent her children effectively. Carroll’s counsel is correct that what matters is

whether the case plan achieved the intended result of making the parent capable of caring

for her children, which in this case, it did not. See Cole v. Ark. Dep’t of Human Servs., 2012
Ark. App. 203, 394 S.W.3d 318. Taken as a whole, there is clear and convincing evidence

on this record to support the court’s termination under the “other factors” ground.

       The court’s finding that it was in the children’s best interest for Carroll’s rights to be

terminated is also sufficiently supported by the record. An adoption specialist testified that

there were fifty-eight families willing to adopt a sibling group like Z.C., N.C., R.P.1, and

R.P.2. There is also sufficient evidence to support the court’s finding that “[t]he children

have special needs which include taking daily medication and attending therapy. The

mother is unable to care for their special needs. Therefore, placement of the children in the

mother’s custody is contrary to the juveniles’ health, safety, and welfare.” The witness

testimony, CASA reports, and psychological evaluations found in this record support the

circuit court’s conclusion that Carroll was not able to overcome her limitations to properly




                                               4
                                  Cite as 2016 Ark. App. 3

care for her children and that her children would be at risk of harm if returned to her

custody. See Gossett v. Ark. Dep’t of Human Servs., 2010 Ark. App. 240, 374 S.W.3d 205.

       In Carroll’s pro se points, she asserts that while she has made mistakes and was angry

when the children were removed, she loves them and has been there for them when Z.C.

was hospitalized for six months with seizures and when N.C. was sick. Carroll submits that

her children need to be with her. But as we have previously stated, the circuit court’s

decision to terminate Carroll’s parental rights was not clearly erroneous based on the

evidence that was before the court. We therefore conclude that her pro se points provide

no grounds for reversal.

       After reviewing the record and counsel’s brief, we agree with counsel that an appeal

from the circuit court’s decision to terminate Carroll’s parental rights would be wholly

without merit. Because Carroll’s counsel has adequately addressed the sufficiency of the

evidence in the no-merit brief and has complied with the requirements of Linker-Flores and

this court’s rules, we affirm the court’s termination order and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       KINARD and HOOFMAN, JJ., agree.

       Dusti Standridge, for appellant.

       No response.




                                             5